Appeal by employer and insurance carrier from a decision of the Workmen’s Compensation Board. By stipulation the sole question presented on this appeal is whether the provisions of subdivision 8 of section 15 of the Workmen’s Compensation Law, apply to the facts in this case. The board has ruled that the ease does not come within such provisions and has discharged the Special Fund from liability. Claimant had previously sustained the loss of the small finger on her right hand. On July 18, 1947, she slipped and fell while in the course of her employment and sustained injuries to her right shoulder. The referee has determined, without medical evidence, that claimant’s disability is not “ materially and substantially greater” than that which would have resulted from the subsequent injury alone. Due to the. obvious and undisputed nature of the previous injury, it was within the province of the referee and the board to so determine. Moreover, there is no finding that claimant’s disability is permanent. Decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.